
	
		I
		111th CONGRESS
		1st Session
		H. R. 2301
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Yarmuth (for
			 himself, Mr. Boustany,
			 Mr. Crowley,
			 Ms. Schwartz, and
			 Mr. King of New York) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act with
		  respect to treatment of didactic and scholarly activities and training in
		  outpatient settings for purposes of payment for graduate medical education
		  under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Graduate Medical Education Advancement Act of
			 2009.
		2.Rules for counting
			 resident time for didactic and scholarly activities and other
			 activities
			(a)Direct
			 GMESection 1886(h) of the Social Security Act (42 U.S.C.
			 1395ww(h)) is amended—
				(1)in
			 paragraph (4)(E)—
					(A)by designating the
			 first sentence as a clause (i) with the heading In general and appropriate
			 indentation and by striking Such rules and inserting
			 Subject to clause (ii), such rules; and
					(B)by adding at the
			 end the following new clause:
						
							(ii)Treatment of
				certain nonhospital and didactic activitiesSuch rules shall provide that all time
				spent by an intern or resident in an approved medical residency training
				program in a nonhospital setting that is primarily engaged in furnishing
				patient care (as defined in paragraph (5)(K)) in non-patient care activities,
				such as didactic conferences and seminars, but not including research not
				associated with the treatment or diagnosis of a particular patient, as such
				time and activities are defined by the Secretary, shall be counted toward the
				determination of full-time
				equivalency.
							;
					(2)in paragraph (4),
			 by adding at the end the following new subparagraph:
					
						(I)Treatment of
				certain leave timeIn
				determining the hospital’s number of full-time equivalent residents for
				purposes of this subsection, all the time that is spent by an intern or
				resident in an approved medical residency training program on vacation, sick
				leave, or other approved leave, as such time is defined by the Secretary, and
				that does not prolong the total time the resident is participating in the
				approved program beyond the normal duration of the program shall be counted
				toward the determination of full-time
				equivalency.
						;
				and
				(3)in paragraph (5),
			 by adding at the end the following new subparagraph:
					
						(K)Nonhospital
				setting that is primarily engaged in furnishing patient careThe term nonhospital setting that is
				primarily engaged in furnishing patient care means a nonhospital setting
				in which the primary activity is the care and treatment of patients, as defined
				by the
				Secretary.
						.
				(b)IME
			 determinationsSection
			 1886(d)(5)(B) of such Act (42 U.S.C. 1395ww(d)(5)(B)) is amended by adding at
			 the end the following new clause:
				
					(x)(I)The provisions of subparagraph (I) of
				subsection (h)(4) shall apply under this subparagraph in the same manner as
				they apply under such subsection.
						(II)In determining the hospital’s number of
				full-time equivalent residents for purposes of this subparagraph, all the time
				spent by an intern or resident in an approved medical residency training
				program in non-patient care activities, such as didactic conferences and
				seminars, as such time and activities are defined by the Secretary, that occurs
				in the hospital shall be counted toward the determination of full-time
				equivalency if the hospital—
							(aa)is recognized as a subsection (d)
				hospital;
							(bb)is recognized as a subsection (d) Puerto
				Rico hospital;
							(cc)is reimbursed under a
				reimbursement system authorized under section 1814(b)(3); or
							(dd)is a provider-based hospital
				outpatient department.
							(III)In determining the hospital’s number of
				full-time equivalent residents for purposes of this subparagraph, all the time
				spent by an intern or resident in an approved medical residency training
				program in research activities that are not associated with the treatment or
				diagnosis of a particular patient, as such time and activities are defined by
				the Secretary, shall not be counted toward the determination of full-time
				equivalency.
						.
			(c)Effective dates;
			 application
				(1)In
			 generalExcept as otherwise
			 provided, the Secretary of Health and Human Services shall implement the
			 amendments made by this section in a manner so as to apply to cost reporting
			 periods beginning on or after January 1, 1983.
				(2)Direct
			 GMESection 1886(h)(4)(E)(ii) of the Social Security Act, as
			 added by subsection (a)(1)(B), shall apply to cost reporting periods beginning
			 on or after July 1, 2009.
				(3)IMESection 1886(d)(5)(B)(x)(III) of the Social
			 Security Act, as added by subsection (b), shall apply to cost reporting periods
			 beginning on or after October 1, 2001. Such section, as so added, shall not
			 give rise to any inference on how the law in effect prior to such date should
			 be interpreted.
				(4)ApplicationThe amendments made by this section shall
			 not be applied in a manner that requires reopening of any settled hospital cost
			 reports as to which there is not a jurisdictionally proper appeal pending as of
			 the date of the enactment of this Act on the issue of payment for indirect
			 costs of medical education under section 1886(d)(5)(B) of the Social Security
			 Act or for direct graduate medical education costs under section 1886(h) of
			 such Act.
				3.Rules for
			 counting resident time in outpatient settings
			(a)Direct
			 GMESection 1886(h)(4)(E) of the Social Security Act (42 U.S.C.
			 1395ww(h)(4)(E)) is amended—
				(1)by striking
			 under an approved medical residency program; and
				(2)by striking
			 if the hospital incurs all, or substantially all, of the costs for the
			 training program in that setting and inserting if the hospital
			 or hospitals continue to incur the costs of the residents’ stipends and fringe
			 benefits during the time the residents spend in that setting.
				(b)IME
			 determinationsSection
			 1886(d)(5)(B)(iv) of such Act (42 U.S.C. 1395ww(d)(5)(B)(iv)) is
			 amended—
				(1)by striking
			 under an approved medical residency training program; and
				(2)by striking
			 if the hospital incurs all, or substantially all, of the costs for the
			 training program in that setting and inserting if the hospital
			 or hospitals continue to incur the costs of the residents’ stipends and fringe
			 benefits during the time the residents spend in that setting.
				(c)Effective dates;
			 application
				(1)In
			 generalExcept as otherwise provided, the Secretary of Health and
			 Human Services shall implement the amendments made by this section in a manner
			 so as to apply to cost reporting periods beginning on or after July 1,
			 2009.
				(2)ApplicationThe
			 amendments made by this section shall not be applied in a manner that requires
			 reopening of any settled hospital cost reports as to which there is not a
			 jurisdictionally proper appeal pending as of the date of the enactment of this
			 Act on the issue of payment for indirect costs of medical education under
			 section 1886(d)(5)(B) of the Social Security Act or for direct graduate medical
			 education costs under section 1886(h) of such Act.
				
